Panel rehearing granted
and en banc rehearing denied
in opinion filed 5/30/03
                            UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-6835



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


FAHED T. TAWALBEH,

                                             Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke. Samuel G. Wilson, Chief District
Judge. (CR-97-24-R, CA-00-858)


Submitted:   December 18, 2002            Decided:   January 8, 2003


Before NIEMEYER and WILLIAMS, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Robert F. Rider, ROBERT F. RIDER, P.L.C., Roanoke, Virginia, for
Appellant.   Thomas Jack Bondurant, Jr., Assistant United States
Attorney, Roanoke, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Fahed T. Tawalbeh seeks to appeal the district court’s order

denying relief on his motion filed under 28 U.S.C. § 2255 (2000).

We have reviewed the record and conclude for reasons stated by the

district court that Tawalbeh has not made a substantial showing of

the denial of a constitutional right.       See United States v.

Tawalbeh, Nos. CR-97-24-R; CA-00-858 (W.D. Va. Feb. 22, 2002).

Accordingly, we deny a certificate of appealability and dismiss the

appeal.   See 28 U.S.C. § 2253(c) (2000).   We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                         DISMISSED




                                3